DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2019 is being considered by the examiner.

Claim Objections
Claims 1-2 objected to because of the following informalities:  
In Claim 1, "depositing electrodeposited tin" should be "electrodepositing tin"
In Claim 2, “electrolytic solution in an anode side chamber” should be “electrolytic solution into an anode side chamber”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “for improving a surface property” in claim 1 is a phrase which renders the claim indefinite. The identity of a surface property is not defined by the claim, and what is considered improvement of that property is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Instant specification [0014] states that a “relatively smooth surface property can be obtained” so a person having ordinary skill in the art may recognize the surface property as being specifically a surface roughness property, however “relatively smooth” is a relative designation and there is no further standard laid out in the specification for ascertaining the requisite degree and a person having ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase shall be considered to require a surface roughness, which is inherent to any object having a surface.
The term “high purity” in claims 1-7 is a relative term which renders the claim indefinite. The term “high purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term shall be considered to not limit the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silinger et al. (US-20130341196-A1), hereinafter Silinger, in view of Stack et al. (US-2319887-A), hereinafter Stack, and in view of Tamura et al. (US-6372117-B1), hereinafter Tamura.
	Regarding Claim 1, Silinger teaches manufacturing methods for producing high purity tin ([0002]) by electrorefining ([0012]) which is within the claimed electrowinning in an electrolytic bath.
	Silinger further teaches electrodeposition of tin onto the cathode ([0023]) which is the same as the claimed electrodepositing tin on the surface of a cathode.
	Silinger further teaches a tin anode and the use of sulfuric acid to form the electrolyte solution ([0013]) which is the same as the claimed using a raw material for tin as the anode and a leachate obtained by electrolytically leaching the raw material for tin in a sulfuric acid solution as an electrolytic solution.
	Silinger further teaches the use of an ion exchange resin in a column which captures an unwanted material with electrolytic solution being circulated through the column and returned to the tank and used for electrodeposition of tin onto the cathode ([0020]-[0023], Fig. 1) as well as that lead is an unwanted material ([0005], [0030], Claims 9, 19) which is the same as the claimed discharging the electrolytic solution from the electrolytic bath, removing lead from the discharged electrolytic solution, and putting the electrolytic solution from which lead is removed back into the electrolytic bath.
	Silinger further teaches the use of additives in order to control the electrolytic solution, the deposition process, and/or the deposited product ([0017]).
	Silinger does not explicitly disclose the claimed electrolytic bath in which a diaphragm is placed between an anode and the cathode or the claimed the electrolytic solution contains a smoothing agent for improving a surface property of the electrodeposited tin.
	Stack teaches the use of a diaphragm which beneficially prevents interference with efficiency of depositing tin (P. 2 L. 47-55) which is the same as the claimed electrolytic bath in which a diaphragm is placed between an anode and the cathode.
	It would be obvious to a person having ordinary skill in the art to apply the diaphragm according to Stack to the process according to Silinger in order to beneficially prevent interference with efficiency of depositing tin as discussed above.
	Tamura teaches the use of polyoxyethylene alkyl phenyl ether in order to beneficially lower surface tension and smooth the plating surface (Col. 2 L. 64 – Col. 3 L. 5) which is within the claimed the electrolytic solution contains a smoothing agent for improving a surface property of the electrodeposited tin.
	It would be obvious to a person having ordinary skill in the art to apply the use of polyoxyethylene alkyl phenyl ether according to Tamura in the process according to Silinger as modified by Stack in order to lower surface tension and smooth the plating surface as discussed above.

	Regarding Claim 2, Silinger as modified by Stack and Tamura teaches the claim elements as discussed above. As discussed above, Silinger teaches the purpose of the ion exchange resin column being to remove unwanted material prior to electrodeposition of tin onto the cathode.
	Since Silinger teaches the electrolytic solution treated by the ion exchange resin being used to electrodeposit tin onto the cathode, it would be obvious to a person having ordinary skill in the art to apply the diaphragm according to Stack in the process such that the intake of the ion exchange resin column is on the anode side of the diaphragm and the output of the ion exchange resin column is on the cathode side of the ion exchange resin in order to facilitate the electrodeposition of the treated electrolytic solution onto the cathode as discussed above.

	Regarding Claims 3-4, Silinger as modified by Stack and Tamura teaches the claim elements as discussed above. As discussed above, Silinger as modified by Stack and Tamura teaches the use of polyoxyethylene alkyl phenyl ether which is within the claimed the smoothing agent comprises a nonionic surfactant which is a compound having an aryl group with one or more hydroxyl groups, the one or more hydroxyl groups being connected to the aryl group via methylene or a plurality of ethylene oxides of claim 3 and is the same as the claimed the smoothing agent comprises a polyoxyethylene alkyl phenyl ether of claim 4.

	Regarding Claim 5, Silinger as modified by Stack and Tamura teaches the claim elements as discussed above. 
	Silinger further teaches the use of 4N tin anodes ([0067]) which is within the claimed the raw material for tin with a purity of 4N (99.99%) or higher, the purity excluding the gas components of O, C, N and H.

	Regarding Claim 6, Silinger as modified by Stack and Tamura teaches the claim elements as discussed above. 
	Silinger further teaches a suitable lead content of the tin prior to the electrorefining process may be 0.01 - 2 ppm ([0030]) which is within the claimed the content of lead in the raw material for tin is 20 ppm or less.

	Regarding Claim 7, Silinger as modified by Stack and Tamura teaches the claim elements as discussed above. 
	Silinger further teaches the cathode being “plated” by the tin in the electrorefining process ([0023]) which overlaps the claimed an electrodeposited tin of high purity composed of a plate crystal is obtained.
	Alternatively, Silinger as modified by Stack and Tamura teaches the cathode being plated as discussed above as well as the claimed composition and processing as discussed above, and therefore a person having ordinary skill in the art would expect the claimed an electrodeposited tin of high purity composed of a plate crystal is obtained to flow naturally from the method according to Silinger as modified by Stack and Tamura.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736